DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of Claim 17-18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  In the instant case, Applicant’s specification does not depict any “circumferential azimuth signal” or explain what such a signal represents.  As far as the Examiner understands, “azimuth” refers to an angular measurement along a horizontal reference plane.  However, Applicant’s figures do not depict any vertically-arranged sprocket shaft from which a circumferential azimuth measurement could be made.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1, line 2 should read “driven by a motor of a driving system to reciprocate in an upward stroke and a downward stroke”
Claim 2, line 5 should read “a force reversing position at a predetermined distance away”
Claim 3, line 4 should read “generates the upper position signal , the lower position signal, or neither”
Claim 5, line 4 should read “to be reversed 
Claim 6, line 4 should read “generates the upper position signal , the lower position signal, or neither”
Claim 13, line 4 should read “following:”
Claim 14, line 5 should read “following:”
Claim 17, line 2 should read “an upper sprocket shaft of the driving system”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17-18 recite “a first circumferential azimuth signal” and “a second circumferential azimuth signal”; these limitations render the claims indefinite.  In particular, Applicant’s specification does not depict any “circumferential azimuth signal” or explain what such a signal represents.  As noted previously above, as far as the Examiner understands, “azimuth” refers to an angular measurement along a horizontal reference plane.  However, Applicant’s figures do not depict any vertically-arranged sprocket shaft from which a circumferential azimuth measurement could be made.  Because Applicant’s specification only repeats the claim limitations without any further explanation, it becomes impossible to know what is required of the recited signals and/or how/where they are generated.  Additionally, it is understood how the phrase “in a rotating process” is further defining the recited “driving system”.  As far as the Examiner understands the invention, the “driving system” is constituted by a series of sprockets/gears, chains, a drum, and a belt.  However, only the sprockets and drum actually rotate; the chain and belt do not rotate.  This renders the claims further unclear, rendering them indefinite.
For examination purposes herein, the Examiner has interpreted Claims 17-18 as requiring acquisition of the rotary position of first and second sprockets/gears.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 16, & 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0051688 to Liu et al.
	In regards to independent Claim 1, and with particular reference to Figures 1-7, Liu et al. (Liu hereinafter) discloses:

(1)	A control method (Figs. 6-7) for a vertical pumping unit (100; Figs. 1-5; “oil pumping apparatus”; Abstract), a load end (113) of the vertical pumping unit being driven by a motor (166) of a driving system (118, 124, 139, 145, 151, 154, 163, 190) to reciprocate for an upward stroke and a downward stroke (paras. 25, 34-42, 71-73), the control method comprising: setting at least one initialization parameter of the motor for controlling the pumping unit load end to start running from an initial position (para. 71, 78, 112; “Operation parameters of motor 166, such as stroke and frequency, are provided or adjusted by text display 642”; “parameters include, but are not limited to, a frequency of motor 166, the rotation speed of the motor and the upper and the lower pre-determined thresholds of displacement”); when the pumping unit load end runs to a midpoint position (133) of the upward stroke or a midpoint position (133) of the downward stroke, generating a neutral position signal (“zero reference position 135”; paras. 40-42); under triggering of the neutral position signal, clearing a numerical value of a counter zero”; paras. 88-98), and adopting the counter to perform recounting to obtain at least one required running stroke parameter (“calculated distance S”; paras. 88-98) of the motor according to a preset required running distance value (“a predetermined threshold of stroke set by text display 642”; para. 90) of the pumping unit load end (paras. 40-42, 88-96); and controlling the motor to start running according to the at least one required running stroke parameter of the motor (Fig. 7; steps 703, 706; paras. 79-80).

In regards to Claim 2, when the pumping unit load end runs to a forced reversing position at a predetermined distance away from a limit position of the upward stroke, controlling a pumping unit position sensor system (130, 133, 136) to generate an upper position signal (“PLC 627 sends a commutation signal to motor controller 603”; para. 90), or, when the pumping unit load end runs to a forced reversing position at the predetermined distance away from a limit position of the downward stroke, controlling the pumping unit position sensor system (130, 133, 136) to generate a lower position signal (“PLC 627 sends a commutation signal to motor controller 603”; para. 90).
In regards to Claim 3, when controlling the motor to start running according to the at least one required running stroke parameter of the motor, determining whether the pumping unit position sensor system generates the upper position signal or the lower position signal or not (paras. 85-96 & 108-110).
In regards to Claim 4, when determining that the pumping unit position sensor system generates the upper position signal or the lower position signal, controlling the motor to execute a forced reversing operation according to the upper position signal or the lower position signal (“motor 166 starts to decelerate”; pars. 85-96; 108-110).
In regards to Claim 5, when determining that a running position of the pumping unit load end does not reach a position of the upper position signal or the lower position signal (i.e. the zero reference 
In regards to Claim 6, after setting the at least one initialization parameter for controlling the pumping unit load end to start running from the initial position, determining whether the pumping unit position sensor system generates the upper position signal or the lower position signal or not (paras. 85-96 & 108-110); when determining that the pumping unit position sensor system does not trigger the upper position signal or the lower position signal and when the pumping unit load end runs to the midpoint position of the upward stroke or the midpoint position of the downward stroke (i.e. the zero reference position is reached instead), controlling the pumping unit position sensor system to generate a neutral position signal (i.e. completes the upstroke or downstroke according to the calculated stroke distance “S” according to Equation 1; see paras. 86-90); and when determining that the pumping unit position sensor system generates the upper position signal or the lower position signal, controlling the motor to execute the forced reversing operation according to the upper position signal or the lower position signal (“motor 166 starts to decelerate”; pars. 85-96; 108-110).
In regards to Claim 7, when the pumping unit load end runs to the limit position of the upward stroke, controlling the pumping unit position sensor system to generate an upward limit position signal (“controller 603 outputs reversing power inputs to motor 166”; para. 90), or, when the pumping unit load end runs to the limit position of the downward stroke, controlling the pumping unit position sensor system to generate a downward limit position signal (“controller 603 sends reverse input currents to motor 166”; para. 95).
In regards to Claim 8, Liu discloses controlling the vertical pumping unit to be forcibly de-energized (i.e. reversed) according to the upward limit position signal or the downward limit position 
In regards to Claim 9, Liu discloses dividing the upward stroke into a lower-range upward running stroke section and an upper-range upward running stroke section according to the midpoint position of the upward stroke (para. 85).
In regards to Claim 10, Liu discloses dividing the downward stroke into an upper-range downward running stroke section and a lower-range downward running stroke section according to the midpoint position of the downward stroke (para. 85).
In regards to Claim 11, the required running distance value (“a pre-determined threshold of stroke set by text display 642”; para. 90) of the pumping unit load end is a distance value in the upper-range upward running stroke section or a distance value in the lower-range downward running stroke section (this is clear from paras. 85-96; 108-110, which states that the distance calculation for S does not begin until after the zero reference position 135 is crossed).
In regards to Claim 16, at least one of the neutral position signal, the upper position signal and the lower position signal, an upward limit position signal and a downward limit position signal is generated through the pumping unit position sensor system (130, 133, 136; paras. 35-42)
In regards to Claim 19, the motor is a stepless speed regulation motor that is reversed for reciprocation (paras. 7, 66, 71-73, 78, 80).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0051688 to Liu (applied above) in view of US 2017/0204846 to Robison et al.
In regards to Claim 12, Liu discloses the control method as claimed in claim 11, wherein setting the at least one initialization parameter for controlling the pumping unit load end to start running from the initial position comprises: setting at least one running parameter of the motor and at least one stroke parameter of the vertical pumping unit (“stroke and frequency”; para. 78), the at least one stroke parameter comprising the distance value in the upper-range upward running stroke section and the distance value in the lower-range downward running stroke section (“maximum and the minimum stroke”; para. 78; “a pre-determined threshold of stroke set by text display 642”; para. 90); and controlling the motor to run according to the at least one running parameter (paras. 85-96, 108-110) and driving, through a mechanical transmission device of the pumping unit, the pumping unit load end 
However, such a mechanical transmission device arrangement is well known in the art of vertical oil pumping units, as shown by Robison et al. (Robison hereinafter).  As seen best in Figure 1A, Robison discloses another vertical pumping unit 1k very similar to that of Liu, wherein an electric motor 6 drives a load belt 11 to reciprocate a pump rod string 4s within an oil well, wherein the motor 6 is speed and direction regulated by a PLC-based control system (21) (paras. 19-41).  Robison also specifically discloses that his mechanical transmission device 1k comprises a belt 11, gear speed reducer 8, and chain transmission system 16 (paras. 24, 41).  It is well known in the art of pump drive systems that chains are more easily hardened to handle difficult environments or extreme weather conditions, are very efficient, operate in almost any condition, and are almost always less expensive than belt drives.  Conversely, belts have a difficult time operating in wet/harsh environments and can thus experience reduced efficiency while increasing costs.  Therefore, to one of ordinary skill desiring a less expensive drive system with high reliability and efficiency, it would have been obvious to utilize the techniques disclosed in Robison in combination with those seen in Liu in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified the lower belt drive (151, 154) of Liu’s drive system with the chain/sprocket drive (16, 18) of Robison in order to obtain predictable results; those results being a more efficient pump drive system that eliminates slip while reducing manufacturing costs and improving reliability in harsh well environments.


In regards to Claim 13, Liu discloses that generating the neutral position signal when the pumping unit load end runs to the midpoint position of the upward stroke or the midpoint position of the downward stroke comprises when the pumping unit load end runs to the midpoint position of the 
In regards to Claim 14, Liu discloses that under triggering of the neutral position signal, clearing the numerical value of the stroke counter and adopting the stroke counter to perform recounting to obtain the at least one required running stroke parameter of the motor according to the required running distance value of the pumping unit load end comprises: under triggering of the upward neutral position signal, clearing the numerical value of the stroke counter and adopting the stroke counter to perform recounting to obtain the at least one required running stroke parameter of the motor according to the distance value of the pumping unit load end in the upper-range upward running stroke section (paras. 86-89).
In regards to Claim 15, Liu discloses that controlling the motor to start running according to the at least one required running stroke parameter of the motor comprises controlling the motor to start running according to the at least one required running stroke parameter of the motor (step 703; Fig. 7; para. 79-80), and controlling the motor to be reversed to enter the upper-range downward running stroke section after completing running according to the at least one required running stroke parameter or under triggering of the upper position signal (paras. 89-90). 
In regards to Claim 20, Liu discloses that the at least one running parameter of the motor is transmitted, monitored and regulated (via wires 175) through a remote communication control component (190; Fig. 1; paras. 39, 46, 64).

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (applied above) in view of US 2016/0245276 to Robison et al. (Clark hereinafter).
	In regards to Claim 17, Liu discloses the control method as claimed in claim 1, and further comprising: acquiring a first circumferential azimuth signal (i.e. a rotary position) of an upper roller shaft 
	However, Clark discloses another vertical pumping unit (Figs. 8A-8B) driven by an electric motor 106 and associated belt 109, wherein the motor drives an upper sprocket 108 meshing with a timing belt (i.e. synchronous, or toothed, belt 117; Fig. 11; para. 107).  Clark discloses that the timing belt 117 includes teeth 120t that mesh with sprocket 108 via teeth and flats complementing the teeth 120t and flats 120f of the belt 117 in order to mesh therewith such that the load belt 117 may be positively driven by the motor 106 (para. 111).  In other words, Clark’s disclosure makes clear that by utilizing a toothed timing belt and associated toothed sprocket, the load belt 117 is positively driven by the motor in a manner similar to a chain, thereby eliminating potential belt slippage, and thus, improving efficiency.  Therefore, to one of ordinary skill desiring a vertical pumping unit having improved belt engagement, it would have been obvious to utilize the techniques disclosed in Clark in combination with those seen in Liu in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Liu’s rollers (124, 145, 154) and belts (118, 151) with the sprockets and timing belt structure taught in Clark in order to obtain predictable results; those results being a more accurately and efficiently driven belt transmission that eliminates slippage and provides increased load carrying.
In regards to Claim 18, Liu-Clark discloses the control method as claimed in claim 17, but does not further disclose acquiring a second circumferential azimuth signal of a gear (i.e. a lower sprocket) in a transmission relationship with the upper sprocket shaft in the rotating process; and calculating the stroke position of the pumping unit load end according to the second circumferential azimuth signal and St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please also see US 2018/0142540 to Li, US 2016/0273323 to Liu, and US 8,047,821 to Gu, all of which disclose vertical pump units driven by electric motors via belt/chain drives.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC